\
NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
WILLIAM PIKULIN,
Plaintiff-Appellant,
V.
UNITED STATES
Defendant-Appellee.
2011-506O -
Appeal from the United States C0urt of Federal
Claims in case no. 11-CV-046, Judge Margaret M.
Sweeney.
ON MOTION
Before NEWMAN, SCHALL, and DYK, Circuit Judges.
PER CUR1AM.
ORDER
William Pikulin moves to stay proceedings The
United States opp0ses, moves to dismiss the appeal as
frivolous and in the alternative moves to summarily
affirm the judgment of the United States Court of Federal

PlKULIN V. US 2
Claims. Pikulin moves to strike the United States’ re-
sponse and also moves for sanctions. The United States
opposes Pikulin’s motions.
Pikulin filed a complaint in the Court of Federal
Claims against President Barack Obama and various
government officials in connection with his loss of con-
tracts with the City University of New Y0rk in the late
1980’s. The Court of Federal Claims dismissed the com-
plaint, finding it lacked jurisdiction over Pikulin’s allega-
tions that the defendants violated various criminal and
civil rights laws, etc.. The Court of Federal claims also
found that Pikulin’s claims were time-barred. The Court
of Federal Claims further found Pikulin’s complaint
frivolous, noting that he had filed five related suits in the
Court of Federal Claims, as well as numerous suits in the
United States District Courts for the Southern and East-
ern Districts of NeW York. Pikulin appeals. __
An appeal is frivolous when an appellant grounds his
appeal on arguments or issues that are "beyond the
reasonable contemplation of fair-minded people." Abbs u.
Prin.cipi, 237 F.3d 1342, 1345 (Fed. Cir. 2001). lVIoreover,
an appeal as to which "no basis for reversal in law or fact
can be or is even arguably shown" is frivolous. State
Indus., In.c. v. Mor-F'lo Indus., Inc., 948 F.2d 1573, 1578
(Fed. Cir. 1991). Such an appeal unnecessarily wastes
the limited resources of the court as well as those of the
appellee. Id.
When an appellant is proceeding in forma pauperis,
as Pikulin is in this appeal, "the court shall dismiss the
case at any time if the court determines that . . . the
action or appeal . . . is frivolous . . . ." 28 U.S.C. §
1915(e)(2). In the papers submitted, Pikulin provides no
basis for jurisdiction in the Court of Federal Claims and
makes no arguments concerning the Court of Federal

4
3 P1KULlN v. Us
Claims determination that his complaint was time-
barred.
Upon consideration thereof,
IT ls 0RDERED THAT:
(1) The United States’ motion to dismiss the appeal
as frivolous is granted.
(2) Pikulin’s motions to stay the briefing schedule
and strike and for sanctions are denied. All other motions
are moot.
(3) Each side shall bear its own costs.
FOR THE COURT
 7  /s/ J an Horbaly
Date J an H0rbaly
clerk men
_ _ _ _ U.S. COURT OF APPEALS FOR
cci W1ll1am P1kul1n THE FEDERAL C|RCUIT
J h S. G t, E .
s20
lssued As A Mandate: Jl.ll_ _l__2mg1 -lANcY|ll“BALY